IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PAMELA J. FIGUEROA AND MARIO J.            : No. 279 MAL 2018
FIGUEROA, HER HUSBAND,                     :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
COURTNEY EVANS,                            :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.